JUDGE CRENSHAW
delivered the opinion of the Court.
The statute provides for a case where the entry may be lawful or peaceable, and the detainer forcible, and though the summons states the entry as well as the detai-ner, to be forcible, the variance was not material; n orto-ver. the objection was waived by defendants appearance, and plea to the complaint.
Notice for the delivery of possession, is required only where a tenant without force holds over, after the expiration of his term, and is not necessary in a case of forcible detainer. The evidence objected to was therefore immaterial.
As to the third ground, an unlawful'detainer, and a forcible detainer, are by statute, made distinct injuries. The verdict does not dispose of the issue joined between the parties. On this ground, we think the Circuit Court was right in reversing the magistrate’s judgement, and that the judgement of the Circuit Court must be affirmed.
Judge Saitold not sitting.